933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William D. CRUTCHER, Marion L. Madry, Plaintiffs-Appellants,v.COMMONWEALTH OF KENTUCKY, et al., Defendants,Kentucky Cabinet for Human Resources, H. David Owens,Defendants-Appellees.
No. 91-5554.
United States Court of Appeals, Sixth Circuit.
May 28, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Plaintiffs William D. Crutcher and Marion L. Madry filed a notice of appeal from the April 2, 1991 order of the district court sustaining defendant Owens' motion for summary judgment.  The order is not a final judgment in that it does not dispose of all of the claims involved in this litigation.  The order specifically states that plaintiff Crutcher's Title VII claims will proceed to trial.


2
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.    Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 740 (1976);  Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam).  In the absence of a final order adjudicating all of the claims, this court generally lacks jurisdiction to consider an appeal.    McIntyre v. First Nat'l Bank, 585 F.2d 190, 192 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir.1973) (per curiam).


3
It therefore is ORDERED that the appeal is sua sponte dismissed for lack of jurisdiction without prejudice to any rights the parties may have to bring an appeal after entry of a final judgment.